Exhibit 10.6

 

SECURITIES ACCOUNT CONTROL AGREEMENT

 

SECURITIES ACCOUNT CONTROL AGREEMENT (the “Agreement”), dated as of February 26,
2003, among SuperGen, Inc., a Delaware company (the “Company”), the secured
parties set forth on the signature pages hereof (each, a “Secured Party”, and
collectively, the “Secured Parties”), and Mellon Investor Services LLC, a New
Jersey limited liability company, as Custodian.

 

WHEREAS:

 

A.            The Company and the Secured Parties are parties to a Securities
Purchase Agreement, dated as of the date hereof (as amended or otherwise
modified from time to time, the “Securities Purchase Agreement”);

 

B.            Pursuant to the Securities Purchase Agreement, the Secured
Parties, severally but not jointly, have agreed to purchase certain senior
exchangeable convertible notes (the “Notes”) from the Company, which, among
other things, are exchangeable by each Secured Party for up to an aggregate
number of shares (collectively, the “AVII Shares”) of the common stock, par
value $.0001 per share, of AVI BioPharma, Inc. (“AVII”), set forth opposite such
Secured Party’s name on Exhibit A attached hereto;

 

C.            PURSUANT TO THE TERMS OF THAT CERTAIN PLEDGE AGREEMENT, DATED AS
OF THE DATE HEREOF, MADE BY THE COMPANY IN FAVOR OF THE SECURED PARTIES (AS THE
SAME MAY HEREAFTER BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “PLEDGE AGREEMENT”), THE COMPANY HAS GRANTED EACH SECURED PARTY A
SECURITY INTEREST (THE “SECURITY INTEREST”) IN SUCH SECURED PARTY’S AVII SHARES
(COLLECTIVELY, THE “PLEDGED SHARES”) AND THE CERTIFICATES REPRESENTING SUCH
PLEDGED SHARES, ALL OPTIONS AND OTHER RIGHTS, CONTRACTUAL OR OTHERWISE, IN
RESPECT OF THE PLEDGED SHARES AND ALL DIVIDENDS, DISTRIBUTIONS, CASH,
INSTRUMENTS, INVESTMENT PROPERTY AND OTHER PROPERTY (INCLUDING BUT NOT LIMITED
TO, ANY STOCK DIVIDEND AND ANY DISTRIBUTION IN CONNECTION WITH A STOCK SPLIT)
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF THE PLEDGED SHARES AND ALL SECURITY ENTITLEMENTS
IN RESPECT OF THE PLEDGED SHARES AND ALL PROCEEDS OF ANY OF THE FOREGOING,
WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR ARISING AND WHEREVER
LOCATED (COLLECTIVELY, THE “PLEDGED COLLATERAL”).  IN ORDER TO PERFECT THE
SECURED PARTIES’ INTEREST IN THE PLEDGED COLLATERAL, THE COMPANY HAS ESTABLISHED
A SECURITIES ACCOUNT WITH THE CUSTODIAN INTO WHICH THE PLEDGED COLLATERAL SHALL
BE DEPOSITED.  THE COMPANY ACKNOWLEDGES HAVING RECEIVED VALUE FOR SUCH PLEDGE OF
THE PLEDGED COLLATERAL.

 

D.            TERMS DEFINED IN ARTICLE 8 OR 9 OF THE UNIFORM COMMERCIAL CODE AS
IN EFFECT IN THE STATE OF NEW YORK (THE “UCC”) ARE USED IN THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, PARAGRAPH (A) ABOVE) AS SUCH TERMS ARE DEFINED
IN SUCH ARTICLE 8 OR 9.

 

E.             THE COMPANY AND THE SECURED PARTIES HERETO ARE ENTERING INTO THIS
AGREEMENT PURSUANT TO THE TERMS OF THE PLEDGE AGREEMENT.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto hereby agree as follows:

 

Section 1.              Appointment of Custodian.  The Custodian, Mellon
Investor Services LLC, with an address at 235 Montgomery Street, 23rd Floor, San
Francisco, CA  94104 (in such capacity, together with its successors in such
capacity, the “Custodian”) agrees that it is a “securities intermediary” (as
such term is defined in Section 8-102(a)(14) of the UCC).

 

Section 2.              Notation of Security Interest.  The Company and the
Secured Parties are entering into this Agreement to perfect, and confirm the
first priority lien of, the Secured Parties’ security interest in the Pledged
Collateral.

 

Section 3.              The Accounts.

 

(a)           Establishment of Accounts.  The Custodian acknowledges and agrees
that it has established and is maintaining on its books and records the
following account: account number 002346SUPERINC designated the SuperGen, Inc.,
Securities Account (such account, together with any replacements thereof or
substitutions therefor, and together with any additional Accounts, if any,
established in the future pursuant hereto, collectively the “Accounts”) into
which shall be deposited the Pledged Shares and all other property constituting
Pledged Collateral under the Pledge Agreement.  The Custodian represents that as
of the date hereof this Agreement is the only agreement between the Custodian
and the Company governing the Accounts.

 

(b)           Status of Accounts; Treatment of Property as Financial Assets;
Relationship of Parties.  Each of the parties hereto agrees that:  (i) each of
the Accounts is a “securities account” (within the meaning of Section 8-501(a)
of the UCC) in respect of which the Custodian is a “securities intermediary”
(within the meaning of Section 8-102(a)(14) of the UCC); (ii) each item of
property (whether cash, a security, an instrument or any other property)
credited to any of the Accounts shall be treated as a “financial asset” (within
the meaning of Section 8-102(a)(9) of the UCC); (iii) the Custodian will treat
each Secured Party as the person entitled to exercise the rights that comprise
such Secured Party’s pro rata interest in each such item of property credited to
any of the Accounts; (iv) each Secured Party is an “entitlement holder” (within
the meaning of Section 8-102(a)(7) of the UCC); and (v) the Pledged Collateral
and any rights or proceeds derived therefrom are subject to the liens and other
security interests in favor of the Secured Parties and the rights of the Company
in respect of the Pledged Collateral are also subject to such liens and such
other security interests.

(c)           The Custodian will, by book-entry notation, promptly credit to the
appropriate account all property delivered to it constituting Pledged Collateral
and such property shall be held by the Custodian and treated as “financial
assets”.

 

(d)           Form of Securities, Instruments, etc.  All securities and other
financial assets credited to any of the Accounts that are in registered form or
that are payable to or to the order of shall be (i) registered in the name of,
or payable to or to the order of, the Custodian or (ii) endorsed to the order of
the Custodian or in blank, in each case with signatures guaranteed by a member
of a medallion signature guarantee program approved by the Securities

 

--------------------------------------------------------------------------------


 

Transfer Association and in no case will any financial asset credited to any of
the Accounts be registered in the name of, or payable to or to the order of, the
Company or indorsed to or to the order of the Company, except to the extent the
foregoing have been specially indorsed to or to the order of the Custodian or in
blank.

 

(e)           Securities Intermediary’s Jurisdiction.  The Custodian agrees
that, for the purposes of the UCC, its “securities intermediary’s jurisdiction”
(within the meaning of Section 8–110(e) of the UCC) shall be the State of New
York.

 

(f)            Conflicts with other Agreements.  The Custodian agrees that, if
there is any conflict between this Agreement (or any portion thereof) and any
other agreement relating to any of the Accounts, the provisions of this
Agreement shall prevail.

 

(g)           No Other Agreements.  The Custodian hereby confirms and agrees
that:

 

(i)            there are no other agreements entered into between the Custodian
and the Company with respect to the Accounts;

 

(ii)           it has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Accounts and/or any financial assets credited thereto pursuant to which it
has agreed or will agree to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) of such other person; and

 

(iii)          it has not entered into, and until the termination of this
Agreement will not enter into, any agreement with the Company or any Secured
Party purporting to limit or condition the obligation of the Custodian to comply
with entitlement orders as set forth in Section 4 hereof.

 

(h)           Entitlement Orders, Standing Instructions.  The Company, each
Secured Party and the Custodian each agree that if at any time the Custodian
shall receive any “entitlement order” (within the meaning of Section 8–102(a)(8)
of the New York UCC), or any other order, originated by a Secured Party (so long
as such order shall not relate to Pledged Shares exceeding such Secured Party’s
AVII Exchange Cap Allocation) and relating to the Accounts, the Custodian shall
comply with such entitlement order or other order without further consent by the
Company or any other Person.  Subject to the following paragraph, the Custodian
shall accept instructions or entitlement orders only from a Secured Party with
respect to any Pledged Collateral pledged to it pursuant to the Pledge Agreement
and held by the Custodian or otherwise credited to or held in the Accounts.  The
Secured Parties hereby instruct and order the Custodian to deposit, and to
direct and otherwise cause each issuer, obligor, guarantor, clearing corporation
or other applicable Person to pay and deposit into the Accounts under and in
accordance with the Pledge Agreement all cash distributions and all other Cash
payments and proceeds in respect of the Pledged Collateral (including any stock
or securities issued with respect to the Pledged Collateral and (i) if issued in
certificated form, the relevant certificate(s)

 

--------------------------------------------------------------------------------


 

shall be delivered to the Custodian upon receipt, duly endorsed in blank or
accompanied by blank stock powers, in each case with signatures guaranteed by a
member of a medallion signature guaranteed program approved by the Securities
Transfer Association and (ii) if issued in book entry form, shall be registered
in the name of the Custodian or its nominee), until such time as the Secured
Parties may otherwise direct the Custodian in accordance with this Agreement.

 

Without limiting the foregoing, the Custodian agrees to comply with an exchange
notice from a Secured Party or the Company which exchange notice shall request
delivery to such Secured Party of a number of Pledged Shares that together with
all previously delivered Pledged Shares to such Secured Party shall not exceed
in the aggregate such Secured Party’s AVII Exchange Cap Allocation.  For
purposes hereof, “AVII Exchange Cap Allocation” means for each Secured Party,
initially the amount set forth opposite such Secured Party’s name on Exhibit A
hereto.  In the event that any Secured Party shall sell or otherwise transfer
any of its rights to any of the Pledged Shares in accordance with the Pledge
Agreement, then such Secured Party shall inform the Custodian in writing and the
transferee shall be allocated a pro rata portion of such Secured Party’s AVII
Exchange Cap Allocation.  In the event that any Secured Party shall no longer
have any rights to any Pledged Collateral and such Secured Party shall have
received a number of Pledged Shares which, in the aggregate, is less than such
Secured Party’s AVII Exchange Cap Allocation, then the Company and the remaining
Secured Parties shall so inform the Custodian in writing and the difference
between such Secured Party’s AVII Exchange Cap Allocation and the number of
Pledged Shares actually delivered to such Secured Party shall be allocated to
the respective AVII Exchange Cap Allocations of the remaining Secured Party’s on
a pro rata basis in accordance with such notice.  In addition to the foregoing,
upon receipt of written instructions from a Secured Party, the Custodian shall
take all actions necessary to deliver to the Secured Parties unrestricted
shares, provided that the Custodian shall have received, if reasonably
requested, a legal opinion from the Company that such actions will be in
compliance with all applicable securities laws.

 


SECTION 4.              THE CUSTODIAN.

 

(a)           No Change to Accounts.  Without prior written consent of the
Secured Parties, the Custodian will not change the account number or designation
of any Account.

 

(b)           Certain Information.  The Custodian shall promptly notify the
Secured Parties if any Person asserts or seeks to assert a lien, encumbrance or
adverse claim against any portion or all of the property credited to any of the
Accounts.  The Custodian will send copies of all statements, confirmations and
other correspondence relating to each of the Accounts (and/or any financial
assets credited thereto)  simultaneously to the Company and the Secured Parties.

 

(c)           Subordination.  In the event that the Custodian has or
subsequently obtains by agreement, by operation of law or otherwise a security
interest in any securities account or any security entitlement credited thereto,
the Custodian hereby subordinates any such security interest therein to the
security interest of the Secured Parties in the Accounts, in all property
credited thereto and in all security entitlements with respect to such property,
any

 

--------------------------------------------------------------------------------


 

and all statutory, regulatory, contractual or other rights now or hereafter
existing in favor of the Custodian over or with respect to the Accounts, all
property credited thereto and all security entitlements to such property
(including (i) any and all contractual rights of set-off, lien or compensation,
(ii) any and all statutory or regulatory rights of pledge, lien, set-off or
compensation (except that the Custodian may set-off the face amount of any
checks which have been credited to the Accounts but are subsequently returned
unpaid because of uncollected or insufficient funds), (iii) any and all
statutory, regulatory, contractual or other rights to put on hold, block
transfers from or fail to honor instructions of the Secured Parties with respect
to the Accounts or (iv) any and all statutory or other rights to prohibit or
otherwise limit the pledge, assignment, collateral assignment or granting of any
type of security interest of the Custodian in the Accounts).

 

(e)           Limitation on Liability.  The Custodian shall not have any duties
or obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, the Custodian shall not be subject to any fiduciary
or other implied duties, and the Custodian shall not have any duty to take any
discretionary action or exercise any discretionary powers.  None of the
Custodian, any Affiliate of the Custodian, or any officer, agent, stockholder,
partner, member, director or employee of the Custodian or any Affiliate of the
Custodian shall have any liability, whether direct or indirect and whether in
contract, tort or otherwise, other than for its gross negligence or willful
misconduct.  The Custodian:

 

(i) shall act hereunder as custodian only and shall not be responsible or liable
in any matter whatever for the sufficiency, collection, correctness, genuineness
or validity of any revenues, cash, payments, securities, property, funds,
investments, dividends, distributions, interest, income, earnings or other
amounts deposited with or held by it or for the identity, authority or rights of
any person or entity executing and delivering or purporting to execute or
deliver any thereof to the Custodian;

 

(ii) shall be fully protected in acting upon any written notice, instruction,
direction, request or other communication, paper or document which the Custodian
believes to be genuine, and shall have no duty to inquire into or investigate
the validity, accuracy or content of any thereof;

 

(iii) shall not be liable for any error of judgment or for any action taken,
suffered or omitted to be taken except in the case of its own gross negligence
or bad faith, as determined by a final non-appealable order, judgment, decree or
ruling of a court of competent jurisdiction.  In no event shall the Custodian be
(A) liable for acting in accordance with a notice, instruction, direction,
request or other communication, paper or document from a Secured Party or (B)
liable or responsible for special, punitive, indirect, consequential or
incidental loss or damages of any kind whatsoever to any person or entity
(including without limitation lost profits).  Any liability of the Custodian
under this Agreement will be limited to the amount of fees paid to the
Custodian;

 

--------------------------------------------------------------------------------


 

(iv) may consult with and obtain advice from counsel (who may be an employee of
the Custodian) and shall be fully protected in taking, suffering or omitting to
take any action in reliance on said advice;

 

(v) shall have no duties, responsibilities or obligations as the Custodian
except those which are expressly set forth herein, and in any modification or
amendment hereof to which the Custodian has consented in writing, and no duties,
responsibilities or obligations shall be implied or inferred.  Without limiting
the foregoing, the Custodian shall not be subject to, nor be required to comply
with, or determine if any person or entity has complied with, the Pledge
Agreement or any other agreement between or among the parties hereto, even
though reference thereto may be made in this Agreement, or to comply with any
notice, instruction, direction, request or other communication, paper or
document other than as expressly set forth in this Agreement;

 

(vi) may execute or perform any duty, responsibility or obligation hereunder
either directly or through agents, attorneys, accountants or other experts;

 

(vii) may engage or be interested in any financial or other transaction with any
party hereto or affiliate thereof, and may act on, or as depositary, trustee or
agent for, any committee or body of holders of obligations of such party or
affiliate, as freely as if it were not the Custodian hereunder;

 

(viii) shall not be obligated to expend or risk its own funds or to take any
action which it believes would expose it to expense or liability or to a risk of
incurring expense or liability, unless it has been furnished with assurances of
repayment or indemnity satisfactory to it;

 

(ix) shall not take instructions or directions except those given in accordance
with this Agreement;

 

(x) shall not incur any liability for not performing any act, duty, obligation
or responsibility by reason of any occurrence beyond the control of the
Custodian (including without limitation any act or provision of any present or
future law or regulation or governmental authority, any act of God, war, civil
disorder or failure of any means of communication); and

 

(xi) shall not be called upon to advise any person or entity as to any
investments with respect to any security, property or funds held in escrow
hereunder or the dividends, distributions, income, interest or earnings thereon
for any action taken or omitted to be taken by any of them hereunder or in
connection herewith unless there has been a final judicial determination that
such act or omission was performed or omitted in bad faith or constituted gross
negligence or willful misconduct.

 

--------------------------------------------------------------------------------


 


SECTION 5.              INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES.

 

(a)           Indemnity.  The Company agrees to indemnify, defend, protect, save
and keep harmless the Custodian and its affiliates and their respective
successors, assigns, directors, officers, managers, employees, agents,
attorneys, accountants and experts (collectively the “Indemnitees”), from and
against any and all losses, damages, claims, liabilities, penalties, judgments,
settlements, actions, suits, proceedings, litigation, investigations, costs or
expenses, including without limitation reasonable fees and disbursements of
counsel (collectively “Losses”), that may be imposed on, incurred by, or
asserted against any Indemnitee, at any time, and in any way relating to or
arising out of the execution, delivery or performance of this Agreement, the
enforcement of any rights or remedies under or in connection with this
Agreement, the establishment of the Accounts, the acceptance or administration
of the Accounts and any payment, transfer or other application of securities,
property or funds pursuant to this Agreement, or as may arise by reason of any
act, omission or error of the Indemnitee; provided, however, that no Indemnitee
shall be entitled to be so indemnified, defended, protected, saved and kept
harmless to the extent such Loss was proximately caused by its own gross
negligence or bad faith, as determined by a final, non-appealable order,
judgment, decree or ruling of a court of competent jurisdiction.  The
obligations contained in this Section 5(a) shall survive the termination of this
Agreement and the resignation or removal of the Custodian.

 

(b)           Expenses and Fees.  The Company shall be responsible for, and
hereby agrees to pay, all reasonable costs and expenses incurred by the
Custodian and the Secured Parties in connection with the establishment and
maintenance of the Accounts, including the Custodian’s customary fees and
expenses, any costs or expenses incurred by the Custodian as a result of
conflicting claims or notices involving the parties hereto, including the
reasonable fees and expenses of its internal and external legal counsel, and all
other reasonable costs and expenses incurred in connection with the execution,
administration or enforcement of this Agreement including reasonable attorneys’
fees and costs, whether or not such enforcement includes the filing of a
lawsuit.  The authorization herein granted to the Custodian to pay such
reasonable costs and expenses shall be irrevocable and no further authorization
or instruction shall be required.

 


SECTION 6.              REPRESENTATIONS AND WARRANTIES.

 

Each of the parties, severally and not jointly, represents and warrants that:

 

(a)           Status.  It is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing.

 

(b)           Powers.  It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance; and this Agreement has been, and each other such
document will be, duly executed and delivered by it.

 

--------------------------------------------------------------------------------


 

(c)           No Violation or Conflict.  Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.

 

(d)           Obligations Binding.  Its obligations under this Agreement
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

 

Section 7.              Adverse Claims.  Except for the claims and interests of
the Secured Parties and of the Company in the Accounts, the Custodian does not
know of any claim to, or interest in, any Account or in any “financial asset”
(as defined in Section 8-102(a) of the UCC) credited thereto.  If any person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against any
Account or in any financial asset carried therein, the Custodian will promptly
notify the Secured Parties and the Company thereof.

 

Section 8.              Transfer.  Neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by any party without the prior written consent of each
other party, except that:

 

(a)           the Custodian may make such a transfer of this Agreement pursuant
to a consolidation or amalgamation with, or merger with or into, or transfer of
all or substantially all its assets to, another Person (but without prejudice to
any other right or remedy under any other agreement); and

 

(b)           a Secured Party may transfer all of its interests and obligations
in and under this Agreement to a successor under the Pledge Agreement; provided
that the Custodian shall have no obligation to comply with any notice, request,
certificate, consent, statement, instrument, document or other writing delivered
by successor until the Custodian receives evidence of such transfer as the
Custodian may reasonably require.

 

Except as provided above, the transfer of this Agreement shall not terminate any
Account or alter the obligations of the parties hereto with respect to any
Account.  The Secured Parties shall notify the Company of any transfer under
this Section 8.

 

Any purported transfer that is not in compliance with this Section 8 will be
void.

 

Section 9.              Termination.  The rights and powers granted herein to
the Secured Parties have been granted in order to perfect its security interest
in the Accounts and the financial assets contained therein, are powers coupled
with an interest and will be affected neither by the bankruptcy of the Company
nor by the lapse of time.  The obligations of the Custodian shall continue in
effect until the security interests of each Secured Party in the Accounts have
been terminated pursuant to the terms of the Pledge Agreement and the Secured

 

--------------------------------------------------------------------------------


 

Parties have notified the Custodian of such termination in writing.  Upon the
written instruction of the Secured Parties, the Custodian shall close the
Account or Accounts specified in such instruction and disburse to the Company
the balance of any assets therein.  Any of the parties may terminate this
Agreement upon 30 days’ prior written notice to all of the other parties hereto;
provided, however, that any Pledged Collateral which has not been released by
the Secured Parties at or prior to such time of termination of this Agreement
shall be transferred to a substitute securities intermediary designated by the
Company and acceptable to Secured Parties with rights to a majority of the
Pledged Collateral (or, if the Company does not so designate an acceptable
substitute bank within 10 days of receiving a termination notice, designated by
Secured Parties with rights to a majority of the Pledged Collateral).

 

Except as provided above, the termination of this Agreement shall not terminate
any Account or alter the obligations of the Custodian to the Company or the
Secured Parties pursuant to any other agreement with respect to any Account.

 

Section 10.            Miscellaneous.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

--------------------------------------------------------------------------------


 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements among the parties hereto, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement contains the entire understanding common to all of the parties
hereto with respect to the matters covered herein and, except as specifically
set forth herein, no party makes any representation, warranty, covenant or
undertaking with respect to such common matters.  No provision of this Agreement
may be amended other than by an instrument in writing signed by the Company, the
Custodian and the Secured Parties with rights to a majority of the Pledged
Collateral.

 

(f)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

If to the Company:

 

SuperGen, Inc.

4140 Dublin Boulevard

Suite 200

Dublin, California 94568

Telephone:            (925) 560-0100

Facsimile:               (925) 560-0101

Attention:              Chief Executive Officer

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, PC

650 Page Mill Road

Palo Alto, California 93404

Telephone:            (650) 493-9300

Facsimile:               (650) 493-6811

Attention:              John V. Roos, Esq.

 

--------------------------------------------------------------------------------


 

If to the Custodian:

 

Mellon Investor Services LLC

235 Montgomery Street

23rd Floor

San Francisco, California  94104

Telephone:            (415) 743-1422

Facsimile:               (415) 989-8251

Attention:              Sharon Magidson

 

with a copy to:

 

Mellon Investor Services LLC

85 Challenger Road

Ridgefield Park, New Jersey  07660

Attention:              Legal Department

 

If to a Secured Party, to its address and facsimile number set forth on Schedule
I, with copies to such Secured Party’s representatives as set forth on Schedule
I, or to such other address and/or facsimile number and/or to the attention of
such other Person as the recipient party has specified by written notice given
to each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Secured Parties
with rights to a majority of the Pledged Collateral.  A Secured Party may assign
some or all of its rights hereunder without the consent of the Company, in which
event such assignee shall be deemed to be a Secured Party hereunder with respect
to such assigned rights.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)            Survival.  All representations and warranties made in this
Agreement or in any certificate or other document delivered pursuant to or in
connection with this Agreement shall survive the execution and delivery of this
Agreement or such certificate or other document (as the case may be) or any
deemed repetition of any such representation or warranty.  In addition, the
rights of the Custodian under Sections 4 and 5, and the obligations of the
Company under Section 5, shall survive the termination of this Agreement.

 

(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such

 

--------------------------------------------------------------------------------


 

other agreements, certificates, instruments and documents, as any other party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(l)            Cumulative Remedies.  The rights and remedies of the Parties set
forth in this Agreement shall be cumulative, and not exclusive, of any rights
and remedies available to it at law or equity or otherwise.

 

(m)          Benefit of Agreement.  Subject to Section 8, this Agreement shall
be binding upon and inure to the benefit of the Company, the Secured Parties and
the Custodian and their respective successors and permitted assigns.

 

(n)           No Waiver of Rights.  A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

Section 11.            Definitions.   As used in this Agreement:

 

“Affiliate” means, in relation to any specified Person, any other Person
controlled, directly or indirectly, by the specified Person, any other Person
that controls, directly or indirectly, the specified Person or any other Person
directly or indirectly under common control with the specified Person.  For this
purpose, control of any Person means ownership of a majority of the voting power
of the Person.

 

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Securities Account Control
Agreement to be duly executed as of the date first written above.

 

COMPANY:

 

SECURED PARTIES:

 

 

 

SUPERGEN, INC.

 

SMITHFIELD FIDUCIARY LLC

 

 

 

 

 

 

By:

/s/ JOSEPH RUBINFELD

 

By:

/s/ ADAM J. CHILL

 

Name: Joseph Rubinfeld

 

 

Name: Adam J. Chill

 

Title: President/Chief Executive Officer

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OMICRON MASTER TRUST

 

 

By:  Omicron Capital L.P., as advisor

 

 

By:  Omicron Capital Inc., its general partner

 

 

 

 

 

By:

/s/ OLIVIER MORALI

 

 

 

Name: Olivier Morali

 

 

 

Title: President

 

 

 

CUSTODIAN:

 

MAINFIELD ENTERPRISES INC.

 

 

 

MELLON INVESTOR SERVICES LLC

 

 

 

 

By:

/s/ AVI VIGDER

 

 

 

Name: Avi Vigder

 

 

 

Title: Director

 

 

 

By:

/s/ SHARON MAGIDSON

 

 

 

Name: Sharon Magidson

 

 

 

Title: Vice President

 

 

 

 

 

 

 

CRANSHIRE CAPITAL L.P.

 

 

 

 

 

 

 

 

By:

/s/ MITCHELL P. KOPIN

 

 

 

Name: Mitchell P. Kopin

 

 

 

Title: President-Downsview Capital, Inc.,

 

 

 

 

The General Partner

 

--------------------------------------------------------------------------------


 

 

 

OTAPE LLC

 

 

 

 

 

By:

/s/ RICHARD CAYNE

 

 

 

Name: Richard Cayne

 

 

 

Title: General Counsel

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pledged Shares

 

Name of Secured Party

 

AVII Exchange Cap Allocation

 

 

 

Smithfield Fiduciary LLC

 

1,332,601

 

 

 

Omicron Master Trust

 

526,841

 

 

 

Mainfield Enterprises Inc.

 

495,851

 

 

 

Cranshire Capital L.P.

 

154,954

 

 

 

Otato L.P.

 

123,964

 

--------------------------------------------------------------------------------


 

SCHEDULE I

Secured Parties:

 

Smithfield Fiduciary LLC

C/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, New York  10019

Facsimile:  (212) 751-0755

Telephone:  (212) 287-4720

Attention:   Ari J. Storch

Adam J. Chill

 

with copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York  10022

Facsimile:  (212) 593-5955

Telephone:  (212) 756-2376

Attention:  Eleazer Klein, Esq.

 

Omicron Master Trust

c/o Omicron Capital L.P.

153 E. 53rd Street

48th Floor

New York, New York  10022

Facsimile:  (212) 508-7028

Telephone:  (212) 508-7027

Attention:  Olivier Morali

 

with copy to:

The Law Offices of Brian Pusch

29 West 57th Street

New York, NY 10019

Attention:  Brian Pusch, Esq.

Facsimile:  (212) 980-7055

Telephone:  (212) 980-0408

 

--------------------------------------------------------------------------------


 

Mainfield Enterprises Inc.

c/o Cavallo Capital Corp.

660 Madison Avenue,
18th Floor
New York, New York  10021
Facsimile:  (212) 651-9010

Telephone:  (212) 651-9005
Attention:  Mor Sagi

 

with copy to:

 

Bryan Cave LLP
1290 Ave of the Americas
New York, NY 10104
Attention:  Ken Henderson, Esq.
Facsimile:  (212) 541-1357
Telephone:  (212) 541-2275

 

Cranshire Capital L.P.

 

c/o Downsview Capital, Inc.
The General Partner
666 Dundee Road, Suite 1901
Northbrook, IL  60062
Facsimile:  (847) 562-9031
Telephone:  (847) 562-9030
Attention:  Mitchell P. Kopin

 

 

Otape LLC
c/o OTA LLC
1 Manhattanville Rd.

Purchase, NY  10577

Facsimile:  (914) 694-6335
Telephone:  (914) 694-5857

Attention:  Paul Masters

 

with copy to:

 

Piper Rudnick LLP
1251 Avenue of the Americas
New York, NY  10020
Attention:  Theodore Altman, Esq.
Facsimile:  (212) 835-6001
Telephone:  (212) 835-6000

 

--------------------------------------------------------------------------------